This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 31,924

 5 CHARLES BARNES,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 J. Richard Brown, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Charles Barnes
13 Carlsbad, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.

17          Summary dismissal was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary dismissal has
1 been filed and the time for doing so has expired.

2       DISMISSED.

3       IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 _________________________________
8 LINDA M. VANZI, Judge



 9 _________________________________
10 TIMOTHY L. GARCIA, Judge




                                           2